Case 3:21-cv-00619-LAB-MSB Document 1 Filed 04/09/21 PageID.1 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   Little Caesar Enterprises, Inc.
 8
 9                                  UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
                                                              '21CV619 LAB MSB
12 Travis Morgan,                                  Case No.
13                     Plaintiff,                  NOTICE OF REMOVAL OF
                                                   ACTION TO FEDERAL COURT
14            v.
15 Little Caesar Enterprises, Inc.; R & B          San Diego Superior Court
   Pizza, Inc., and Does 1-10,                     37-2021-00008917-CU-CR-CTL
16
                 Defendants.
17
                                                   Action Filed:     March 2, 2021
18                                                 Trial Date:       None Set
19
20
21
22
23
24
25
26
27
28

     SMRH:4842-0034-7348.1                     NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:21-cv-00619-LAB-MSB Document 1 Filed 04/09/21 PageID.2 Page 2 of 3




 1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
 2 SOUTHERN DISTRICT OF CALIFORNIA:
 3            PLEASE TAKE NOTICE that defendant Little Caesar Enterprises, Inc.
 4 (Defendant”) hereby removes to this Court the state court action described below:
 5            I.       FILING AND SERVICE OF THE COMPLAINT.
 6            1.       On March 2, 2021, plaintiff Travis Morgan (“Plaintiff”) commenced an
 7 action in the Superior Court of the State of California for the County of San Diego,
 8 Case No. 37-2021-00008917-CU-CR-CTL commenced filing a Complaint entitled
 9 “Travis Morgan v. Little Caesar Enterprises, Inc.; R & B Pizza, Inc., et al.”
10            2.       Defendant received a copy of the Summons and Complaint on March
11 12, 20212020. True and correct copies of the Summons and Complaint and all other
12 served documents are attached hereto as Exhibit “A”. Defendant has not yet
13 responded to the Complaint. To Defendant’s knowledge, no other defendant has
14 been served. See Salveson vs. Western States Bankcard Ass’n, 731 F.2d 1423, 1429
15 (9th Cir. 1984) (defendant need not join in or consent to the notice of removal if the
16 nonjoining defendant has not been served with process in the state action at the time
17 the notice of removal is filed.).
18            II.      THIS COURT HAS FEDERAL QUESTION JURISDICTION.
19            3.       This action is a civil action for which this Court has original
20 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
21 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
22 Complaint that Plaintiff has filed a civil rights action, and his claims are founded on
23 a claim or right arising under the laws of the United States.
24            4.       More specifically, it appears from the Complaint that this is a civil
25 rights action alleging violations of the Americans with Disabilities Act, 42 U.S.C. §
26 12182 et seq. (Complaint ¶¶ 3, 11, 44, and 55-61).
27
28

                                                    -1-
     SMRH:4842-0034-7348.1                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:21-cv-00619-LAB-MSB Document 1 Filed 04/09/21 PageID.3 Page 3 of 3




 1            III.     THIS NOTICE OF REMOVAL IS TIMELY AND PROPERLY
 2 FILED.
 3            5.       The filing of this Notice of Removal is filed within the time period
 4 required under 28 U.S.C. § 1446(a).
 5            6.       Defendant will give written notice of the filing of this Notice of
 6 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
 7 copy of this Notice of Removal within the law division of the Superior Court of
 8 California, County of San Diego, as further required by that Section.
 9            7.       Venue is proper in this Court because the action is being removed from
10 the Superior Court in the County of San Diego.
11            8.       The undersigned counsel for Defendant has read the foregoing and
12 signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
13 Procedure, as required by 28 U.S.C. § 1446(a).
14            WHEREFORE, Defendant prays that the above action now pending against it
15 in the Superior Court of the County of San Diego be removed to this Court.
16
     Dated: April 9, 2021
17
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
19
20                                       By                    /s/ Gregory F. Hurley
21                                                          GREGORY F. HURLEY
                                                          BRADLEY J. LEIMKUHLER
22                                                          Attorneys for Defendant,
23                                                        Little Caesar Enterprises, Inc.

24
25
26
27
28

                                                    -2-
     SMRH:4842-0034-7348.1                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
